Citation Nr: 0511841	
Decision Date: 04/27/05    Archive Date: 05/03/05

DOCKET NO.  03-28 163	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for major depression.

3.  Entitlement to service connection for alcohol and 
substance abuse.


ATTORNEY FOR THE BOARD

Steven D. Reiss, Counsel


INTRODUCTION

The veteran served on active duty from December 1971 to 
November 1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2002 rating decision and 
subsequent rating actions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Boston, Massachusetts, 
which denied the veteran's claims of service connection for 
PTSD, major depression and alcohol and substance abuse.  The 
veteran perfected a timely appeal of these determinations to 
the Board.


REMAND

For the reasons set forth below, the Board has no discretion 
and must remand this matter for further development.

With respect to his PTSD claim, the veteran reports that he, 
along with three fellow soldiers, was taken prisoner at 
gunpoint while serving in Ethiopia, and that he was 
physically and mentally abused by his captors.  In this 
regard, the Board observes that he service personnel records 
indicate that the veteran was stationed in Ethiopia during 
service.  He also alleges as a stressor confronting the 
mutilated body of the victim of a motorcycle accident.  

The record shows that the veteran has been diagnosed as 
having a host of psychiatric disabilities, including PTSD; 
however, as the RO has pointed out, examiners have diagnosed 
him as having the condition due to his reported experiences 
in Vietnam, and the service personnel records indicate that 
the veteran did not serve there.  As such, the Board is 
putting the veteran on notice that his claim of service 
connection for PTSD, insofar as it is based on claimed 
Vietnam service, is inherently incredible.  See Samuels v. 
West, 11 Vet. App. 433, 435-36 (1998); see also King v. 
Brown, 5 Vet. App. 19, 21 (1993).

The claims folder also reflects that the veteran has also 
been diagnosed as having recurrent depression; depression; 
depression not otherwise specified; panic disorder; and 
alcohol and substance abuse in full remission.

In a May 2004 statement, the veteran reports receiving 
inpatient care at Worcester State Hospital, a state facility 
in Massachusetts.  He states that he was hospitalized at that 
facility for three to four months following a suicide 
attempt.  To date, VA has not attempted to obtain the records 
of his care at this facility, and pursuant to the Veterans 
Claims Assistance Act of 2000 (VCAA), VA is under an 
obligation to make reasonable efforts to obtain these 
records.  See 38 U.S.C.A. § 5103A(b) (West 2002); 38 C.F.R. 
§ 3.159(c) (2004).  

The service records reflect that the veteran was discharged 
due to psychiatric problems.  In one in-service assessment, 
dated on November 1, 1972, a physician reported that, despite 
several months of counseling, the veteran had made very 
little progress in working with his personal and job-related 
issues and had very little insight into his problems.  The 
physician added that the veteran was poorly motivated toward 
achieving any solutions, and that aside from his basic 
immaturity, he had no emotional or mental problems that would 
interfere with his ability to serve in the military.  The 
examiner recommended that the veteran be discharged from the 
military on the basis that he was not suitable for service.

In a conflicting assessment, also dated on November 1, 1972, 
another service physician reported that he had examined the 
veteran on many occasions and determined that he was 
suffering from a chronic and severe psychotic depression.  
The physician further indicated that there was "ample 
evidence" that the depression severely interfered with the 
veteran's ability to perform his duties.  In addition, the 
examiner stated,

In spite of the best efforts of the 
Social Worker and myself, we have been 
unable to help this man to any degree.  
Recently he had been getting worse and 
indeed has now become a serious suicide 
risk.  This man desires a discharge from 
the Army so he may return to the 
psychologically stable environment of his 
family.  I recommend that he be allowed 
to do so.  In that this man is an 
increasingly severe and serious suicide 
risk while in this command I further 
recommend that he be considered for a 
212-type discharge as soon as possible.

During the course of this appeal, the veteran failed to 
report for three scheduled VA psychiatric examinations.  In 
this regard, he reports that he was receiving inpatient care 
at the Brockton VA hospital at the time of the May 2002 VA 
psychiatric examination, which is confirmed by the record.  
He also failed to report for a February 2004 VA psychiatric 
examination; in this regard, the veteran states that he was 
incarcerated at the time of the examination.  The Board 
observes, however, that an October 2004 Report of Contact 
reflects that the veteran was residing with his mother in 
Hopedale, Massachusetts, but that he did not report for a VA 
psychiatric examination scheduled to take place in December 
2004.  

Because of the in-service findings and the veteran's report 
of having psychiatric disability since service, the Board 
agrees with the RO that, pursuant to the VCAA, see 
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2004), the veteran is entitled to be scheduled for a VA 
psychiatric examination, and in the report of that 
examination, the examiner must comment as to whether it is at 
least as likely as not that the veteran has a psychiatric 
disability that is related to service.  See Wells v. 
Principi, 326 F.3d 1381, 1384 (Fed. Cir. 2003); Duenas v. 
Principi, 18 Vet. App. 512, 518 (2004); see also Charles v. 
Principi, 16 Vet. App. 370, 374 (2002).  In light of the 
foregoing, and to afford the veteran the benefit of all 
reasonable doubt, the Board concludes the RO should make 
another attempt to have the veteran examined.  

In ordering this development, the RO must advise him that a 
new examination is necessary to properly adjudicate the 
veteran's claim.  See Connolly v. Derwinski, 1 Vet. App. 566, 
569 (1991).  The RO must also notify the veteran that his 
failure to report to any such scheduled examination, without 
good cause, may well result in a denial of the claim.  See 38 
C.F.R. § 3.655 (2004).  

The Board notes that with regard to his alcohol and substance 
abuse claim, in Allen v. Principi, 237 F.3d 1368 (Fed. Cir. 
2001), the United States Court of Appeals for the Federal 
Circuit (Federal Circuit), interpreting 38 U.S.C.A. § 1110 in 
light of its legislative history, held that VA compensation 
benefits are available for alcohol or drug-related disability 
that arises secondarily from a service-connected disorder, 
here PTSD.  Id. at 1370.  As such, adjudication of these 
issues must be deferred pending the development of the 
veteran's other Axis I psychiatric disability claims, and a 
decision on the alcohol and substance abuse issues now would 
be premature.  See Harris v. Derwinski, 1 Vet. App. 180, 183 
(1991).  

In addition, in a February 2004 letter, the RO acknowledged 
the veteran's request to testify at a hearing conducted 
before a hearing officer at the RO, and notified him of the 
time, date and location of the hearing, which was scheduled 
to take place in March 2004.  Unfortunately, in the May 2004 
statement, the veteran also reported that he was incarcerated 
at the time the hearing was scheduled to occur, and that he 
would not be released from prison until September 14, 2004.  
Following his release from prison, the RO has not attempted 
to schedule the veteran for another RO hearing.  VA 
regulations, however, provide that an appellant is entitled 
to a hearing, and the United States Court of Appeals for 
Veterans Claims (Court) has consistently held that a veteran 
who is incarcerated is entitled to the same care and 
consideration given to his non-incarcerated colleagues.  See 
Bolton v. Brown, 8 Vet. App. 185, 191 (1995); Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991).  As such, on remand, 
the RO should attempt to reschedule the veteran for an RO 
hearing.

In view of the above, this matter is REMANDED to the RO for 
the following actions:

1.  The RO should contact the veteran and 
request that he identify all VA and non-
VA health care providers that have 
treated him since service for any 
psychiatric problems.  This should 
specifically include any records of his 
treatment at the Boston VA Health Care 
System, dated since May 2002.  It must 
also specifically include any records of 
his care at Worcester State Hospital in 
Worcester, Massachusetts, and 
particularly for the time surrounding his 
reported September 30, 2002, suicide 
attempt.  The aid of the veteran in 
securing these records, to include 
providing necessary authorizations, 
should be enlisted, as needed.  If any 
requested records are not available, or 
if the search for any such records 
otherwise yields negative results, that 
fact should clearly be documented in the 
claims file, and the veteran should be 
informed in writing.  

2.  The RO should contact the veteran and 
schedule him for a personal hearing 
before a hearing officer at the local VA 
office.

3.  After associating with the claims 
folder all available records received 
pursuant to the above-requested 
development, the veteran should be 
afforded a VA psychiatric examination to 
determine the nature, extent and etiology 
of any psychiatric disability found to be 
present.  The veteran is advised that the 
examination requested in this remand is 
deemed necessary to evaluate his claims 
and that his failure, without good cause, 
to report for scheduled examination could 
result in the denial of his claims.  See 
38 C.F.R. § 3.655.  It is imperative that 
the examiner who is designated to examine 
the veteran reviews the evidence in the 
claims folder, including a complete copy 
of this REMAND, and acknowledges such 
review in the examination report.  All 
necessary tests should be conducted.  The 
examiner is requested to offer an opinion 
as to whether it is at least as likely as 
not that any psychiatric disability found 
to be present is related to or had its 
onset during service.  In doing so, In 
addition, if the examiner diagnoses the 
veteran as having a psychotic disorder, 
the examiner should opine as to whether 
it is at least as likely as not that the 
disease had an onset within one year of 
his separation from service in November 
1972.  The examiner should also state 
whether the veteran has alcohol and/or 
substance abuse, and if so, whether he 
has either disorder as a result of 
another psychiatric disability, as well 
as whether either disorder was aggravated 
by another psychiatric disability.  The 
examiner must set forth the complete 
rationale underlying any conclusions 
drawn or opinions expressed, to include, 
as appropriate, citation to specific 
evidence in the record, in a legible 
report.

4.  After completion of the foregoing, 
and after undertaking any further 
development deemed warranted by the 
record (and keeping in mind the dictates 
of the Veterans Claims Assistance Act of 
2000), the RO must readjudicate the 
veteran's claims.  The RO must provide 
adequate reasons and bases for its 
determination, addressing all issues and 
concerns that were noted in this REMAND.  

5.  The veteran must be furnished a 
Supplemental Statement of the Case and be 
given an opportunity to submit written or 
other argument in response thereto before 
the claims file is returned to the Board 
for further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 
2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 
(2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


